ITEMID: 001-93310
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF FELINSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security;Violation of Article 8 - Right to respect for private and family life
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1948 and lives in Jastrzębie.
5. On 28 August 2000 the applicant was arrested on suspicion of homicide.
6. On 30 August 2000 the Trzcianka District Court (Sąd Rejonowy) remanded him in custody, relying on the reasonable suspicion that he had committed the offence in question. The court considered that the need to secure the proper conduct of the investigation justified holding him in custody. The court also stressed the severity of the anticipated sentence.
7. On 20 November 2000 the Poznań Regional Court (Sąd Okręgowy) extended his detention until 30 December 2000. On 27 December 2000 the court ordered that the term should be extended until 30 March 2001. On 26 March 2001 it ordered that the applicant be kept in custody until 30 June 2001. In all its detention decisions the court relied on a strong suspicion that the applicant had committed the offences in question. The court repeatedly stressed that his detention was justified by the need to obtain further evidence.
8. On 11 June 2001 the Trzcianka District Prosecutor (Prokurator Rejonowy) indicted the applicant on charges of homicide, committed with an accomplice.
9. On 25 June 2001 the Poznań Regional Court (Sąd Okręgowy) extended the applicant’s detention. It relied on the reasonable suspicion that the applicant had committed the offence with which he had been charged. It also referred to the need to secure the proper conduct of the proceedings as a justification for holding him in custody. On 30 June 2001 the applicant lodged an appeal. In his appeal he maintained that, given his poor health, detention was putting a severe strain on him. He particularly relied on the atheromatosis which affected his legs.
10. On 24 July 2001 his appeal was dismissed by the Poznań Court of Appeal (Sąd Apelacyjny). It found that there was a risk that the applicant might tamper with evidence, having regard to the fact that the co-accused suffered from a mental disability.
11. Between 28 September 2001 and 19 December 2002 the court held 12 hearings.
12. On 28 September 2001 and 25 October 2001 the applicant lodged applications with the Poznań Regional Court to have his detention lifted or replaced by another preventive measure. He referred to his health problems. The court dismissed the applications. It relied on the likelihood of a severe prison sentence of imprisonment being imposed on the applicant and the need to secure the proper conduct of the proceedings. It further observed that the applicant had received adequate medical care in prison.
13. On 20 December 2002 the Poznań Regional Court convicted the applicant as charged and sentenced him to 13 years’ imprisonment. The applicant and his co-defendant appealed.
14. On 2 September 2003 the Poznań Court of Appeal dismissed the applicant’s appeal. The applicant lodged a cassation appeal with the Supreme Court (Sąd Najwyższy).
15. On 26 May 2004 the Supreme Court quashed the judgment and remitted the case to the Poznań Regional Court. The Supreme Court extended the applicant’s detention until 26 August 2004. The court referred to the seriousness of the offence with which he had been charged and to the need to secure the proper conduct of the proceedings.
16. In the meantime, on 7 November 2003, as a result of the atheromatosis, the applicant’s right leg was amputated.
17. The applicant’s detention was extended by decisions of the Poznań Regional Court of 16 August 2004, 21 February 2005 (upheld by the Poznań Court of Appeal on 23 March 2005) and 23 June 2005.
18. On 16 September 2005 the Poznań Regional Court gave judgment and sentenced him to 13 years’ imprisonment. The applicant appealed.
19. On 22 December 2005 the Poznań Court of Appeal quashed the judgment and remitted the case to the Regional Court.
20. In the course of the court proceedings the applicant’s pre-trial detention was regularly extended. The courts repeated the grounds given in the previous decisions.
21. On 13 June 2006 the applicant lodged an application with the Poznań Regional Court to have his detention lifted or replaced by another preventive measure. He referred to his health problems and the need for specialist medical treatment. On 7 September 2006 at the request of the applicant, the court ordered a medical examination. The results of the medical examination did not reveal grounds for release. However, in the experts’ opinion the applicant’s state of health had deteriorated since the examination on 22 December 2004. The experts concluded that it had been the result of the natural progress of the illnesses (atheromatosis and diabetes). Finally, they noticed that the atheromatosis had led to a serious ischemia of his left leg.
22. On 16 October 2006 the Poznań Regional Court acquitted and released the applicant. The Czarnków District Prosecutor appealed. The appeal was dismissed by the Poznań Court of Appeal on 6 March 2007.
23. On 2 April 2007 the Poznań Appeal Prosecutor (Prokurator Apelacyjny) lodged a cassation appeal with the Supreme Court.
24. On 22 January 2008 the cassation appeal was dismissed.
25. During the entire proceedings, the applicant lodged numerous requests for his case to be examined speedily. However, he failed to lodge a complaint under section 5 of the Law on 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”).
26. On 25 February 2008 the applicant filed a request for compensation for manifestly unjustified detention on remand under Article 552 of the Code of Criminal Procedure with the Poznań Regional Court. The proceedings are pending.
27. On 11 August 2004 the Court received a letter from the applicant dated 29 July 2004. The letter was sent while the applicant was detained in the Wrocław Prison (Zakład Karny). The envelope bears the following stamps: “Censored, Poznań, on 03.08.2004, Criminal Department III” (Ocenzurowano, Poznań, dnia 03.08.2004, Wydział III Karny) and an illegible signature. It appears that the envelope had been cut open and subsequently resealed with adhesive tape.
28. The relevant domestic law and practice concerning the imposition of detention on remand (aresztowanie tymczasowe), the grounds for its prolongation, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) are stated in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
29. The relevant domestic law and practice concerning remedies for the excessive length of judicial and enforcement proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V, and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and in its the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 3446, ECHR 2005-V.
30. The legal provisions concerning monitoring of detainees’ correspondence applicable at the material time and questions of practice are set out in paragraphs 65-66 of the judgment delivered by the Court on 4 May 2006 in Michta v. Poland , no. 13425/02.
31. Chapter 58 of the Code of Criminal Procedure, entitled “Compensation for unjustified conviction, detention on remand or arrest”, stipulates that the State is liable for wrongful convictions or for unjustifiably depriving an individual of his liberty in the course of criminal proceedings against him.
32. Article 552 provides, in so far as relevant:
“1. An accused who, as a result of the reopening of the criminal proceedings against him or of lodging a cassation appeal, has been acquitted or resentenced under a more lenient substantive provision, shall be entitled to compensation from the State Treasury for the pecuniary and non-pecuniary damage which he has suffered in consequence of having served the whole or a part of the sentence imposed on him.
...
4. Entitlement to compensation for pecuniary and non-pecuniary damage shall also arise in the event of manifestly unjustified arrest or detention on remand.”
33. Proceedings relating to an application under Article 552 are subsequent to and independent of the original criminal proceedings in which the detention has been ordered. The claimant can retrospectively seek a ruling as to whether his detention has been justified. He cannot, however, test the lawfulness of his continuing detention on remand or obtain release.
34. The relevant statistical data, recent amendments to the Code of Criminal Procedure designed to streamline criminal proceedings and references to relevant Council of Europe materials can be found in the Court’s judgment in the case of Kauczor (see Kauczor v. Poland, no. 45219/06, §§ 27-28 and 30-35, 3 February 2009).
VIOLATED_ARTICLES: 5
8
